Title: From George Washington to John Jay, 31 August 1795
From: Washington, George
To: Jay, John


          
            (Private)
            My dear Sir,
            Philadelphia 31st Augt 1795.
          
          You will have learnt from the public Gazettes, and through other more authentic channels, that all that rested with me to do to give ratification to the treaty between this country and Great Britain is already accomplished. Mr Pinckney’s absence from the Court of London; the information, and aids it was expected he would derive from Mr Shorts presence, and acquaintance with matters at that of Madrid; the pecuniary situation of our affairs in Holland, requiring the attentions of Mr Adams in that country; and the little knowledge we had of the character and qualifications of Mr Deas have occosanied no little embarrassment in this business. However, a mode is adopted, which I hope will be effectual.
          It has not been among the smallest of these embarrassments that the domineering spirit of Great Britain should revive, just at this crisis—and the outrageous & insulting conduct of some of her Officers should combine therewith to play into the hands of the discontented—& sour the minds of those who are friends to peace, order, & friendship with all the world.
          But this by the bye.
          The object of this letter is, to pray you to aid me with hints relative to those points which you conceive to be fit subjects for the further friendly negociations on the W.I. trade with G. Britain, agreeably to the recommendation of the Senate; and which appears to have been in contemplation by the concluding part of the Treaty signed by yourself and Lord Grenville.
          I intended to have asked this favor of you at an earlier day,

but a coincidence of unexpected circumstances has involved me in so much business, & perplexity, that it has been delayed from time to time (since my arrival in this city) until the present moment—But as nothing is now asked that you have not, I am sure, revolved over & over again during your negociation—and since the decision of the Senate thereupon I persuade myself it will require but little time for the digest I ask; and which I beg to receive as soon as you can make it convenient to give it to me: circumstances rendering it necessary for me to leave this place—if possible—on Monday next for Virginia, in order to bring back my family; but instructions for the new Negociator must be prepared before I go. With very great esteem & regard I remain—My dear Sir Your Affecte & Obedt Servt
          
            Go: Washington
          
          
            P.S. Be so good as to send the letter herewith enclosed, to Colo. Hamilton.
          
        